Citation Nr: 0522284	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  02-03 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for right lower leg 
disability.

2.  Entitlement to service connection for left lower leg 
disability.

3.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from April 1969 to November 1970.  He was awarded the 
Combat Infantryman Badge.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded this case in 
February 2004.  The veteran testified at an RO hearing in 
January 2002 and a Board hearing at the RO in July 2003.  

In a VA Form 21-4138 received in March 2005, it was indicated 
that the veteran had reported that he had just been notified 
that he was granted a 100 percent rating back to 1985, but 
that he wanted an earlier effective date.  This matter is 
referred to the RO for clarification and any necessary 
action. 


FINDINGS OF FACT

1.  There is no medical diagnosis of a current, chronic right 
lower leg disability (separate and apart from degenerative 
arthritis of the knees). 

2.  There is no medical diagnosis of a current, chronic left 
lower leg disability (separate and apart from degenerative 
arthritis of the knees). 

3.  Bilateral knee disability, to include arthritis, was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is bilateral knee disability, to 
include arthritis, otherwise related to such service. 


CONCLUSIONS OF LAW

1.  Right lower leg disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Left lower leg disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Bilateral knee disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the June 2001 
and February 2004 RO letters, the August 2001 rating 
decision, and the March 2002 statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the June 2001 and February 2004 
letters, the appellant was advised of the types of evidence 
VA would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the June 2001 and February 2004 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in June 2001, prior to the RO's decision to deny 
the claim in August 2001 as anticipated by the recent court 
holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, VA medical records and a VA 
examination.  Since the appellant was afforded a VA 
examination with opinion in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
RO requested records from VAMC in New Orleans and Slidell 
Memorial Hospital on behalf of the veteran.  Records received 
have been made part of the record.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant with the claims.



Criteria and Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records revealed that the veteran suffered a 
laceration to his lower left leg in January 1970.  It was 
reported that the injury occurred when he was working on a 
truck and that the injury was not due to enemy action.  The 
veteran was admitted into the hospital in-service because his 
left leg was infected.  There is another note that indicates 
his "right" lower leg was swollen and infected.  Given the 
closeness in time to the other records, this may be just an 
error of the recorder.  The veteran's November 1970 Report of 
Medical Examination reflected that his lower extremities were 
normal.  No defects were noted on the exam and the veteran 
specifically wrote "I am in good health."  

The veteran was seen in Slidell Memorial Hospital in November 
1994 because of left knee pain.  The veteran stated that he 
had knee pain and swelling for three weeks.  He was diagnosed 
with a meniscal tear and effusion in the left knee.  The 
veteran reported not remembering a specific injury to the 
knee but stated that he gets up and down on a truck all day 
and could have injured it.  The hospital X-ray reflected no 
fracture or dislocation but joint effusion.      

VA medical treatment notes from April 2001 reflected that the 
veteran had swelling in both lower legs and knees.  The 
veteran was given a VA X-ray in April 2001.  The X-ray 
reflected narrowing of the medial joint space of both knees 
without fracture or dislocation, consistent with some 
degenerate joint disease.  The veteran submitted a January 
2002 exam from a Doctor Brian L. Fong, M.D. of Slidell 
Memorial Hospital.  Dr. Fong found a complex tear of the 
posterior horn of the medial meniscus, osteoarthritic 
changes, and small suprapatellar effusion on the left knee.  
On the right knee, Dr. Fong found "degenerative signal in 
the medial and lateral menisci" and "increased 
intratendinous signal at the patellar tendon insertion site, 
consistent with tendinitis," but no meniscal tear.  

The veteran also submitted lay statements from his brothers, 
sisters, and his wife in January 2002.  The veteran's 
siblings stated that the veteran has been suffering from knee 
pain and knee trouble since his discharge from the service.  
The veteran's wife indicated that she has witnessed his knee 
pain for 16 years.  One of the veteran's sisters indicated 
that some important documents may have been lost, but it is 
unclear as to whether she was discussing medical documents 
pertaining to his knees or something to do with the veteran's 
PTSD claim.  

The veteran submitted a May 2002 note from Doctor James C. 
Butler, M.D. of Tulane Orthopedic Clinic.  Dr. Butler noted 
the veteran's history of having sustained a shrapnel injury 
to the right leg that left him at partial disability.  The 
veteran reported that over time his right leg symptoms have 
continued and then he began to have complaints in his left 
knee and then both knees.  Dr. Butler recorded that the 
veteran had "been diagnosed with having arthritis in both 
knees from his altered walking pattern secondary to his 
injury to the right leg."  Dr. Butler opined that "more 
likely than not, if this gentleman did sustain an injury to 
his right knee causing an altered walking pattern over the 
past 20-30 years, this could cause symptoms with respect to 
both legs and, possibly, even development of early arthritis 
in both knees."  Dr. Butler stated that he has not reviewed 
any prior medical records from the VA hospital.      

VA progress notes from VAMC in New Orleans reflect treatment 
for bilateral knee pain from 2001 through 2004.  The veteran 
was given a VA X-ray in July 2003 that revealed 
"degenerative osteoarthritic changes of both knees, greater 
on the left, with narrowing of the medial joint compartment 
and suggestion of minimal lateral tibial subluxation of the 
left knee."  In a December 2003 progress note the veteran 
complained of pain for the past 30 years and growing worse 
during that period of time.  The veteran reported no injury 
to his left knee.  The examiner recorded that the veteran 
wore a hinged brace on his left knee and desired a brace for 
his right leg.   

The veteran was given a VA examination in February 2004 
pursuant to the February 2004 Board remand.  The examiner 
stated that he was able to review the veteran's chart.  Upon 
examination the examiner found that the veteran had a normal 
gait, able to stand on his toes and heels easily, mild 
effusion in both knees, mild crepitus in both knees, and 4 
inches of genu varus.  The examiner found that the veteran's 
knees were stable and both patellas were stable.  The 
examiner found that his range of motion was diminished in 
both knees, he was able to flex from 0 to 120 degrees instead 
of 0 to 140 degrees.  The VA examiner noted that the X-rays 
revealed degenerative joint disease of both knees, with the 
left being worse than the right.  The examiner opined that 
there was no service connection in the veteran's case.  The 
examiner noted that he was treated for cellulitis of one leg 
in-service but no involvement of a joint.  The examiner also 
stated that, the veteran "had an occupation for many years 
that required him to stand and walk, and I feel that the 
arthritic changes he has are secondary to age, occupation, 
and obesity.  He had not required treatment for his knees for 
many years following active duty."  

The veteran contends that he has continued to suffer 
residuals from his leg injury in-service.  The veteran 
contends that the injury never real healed and that it has 
developed into his current leg and knee disabilities.  The 
veteran contends that his pain and difficulty with his leg 
and knees interfered with his work.  The veteran also argued 
that his hospitalization in-service actually lasted for about 
5 to 6 weeks, despite that the medical records make it appear 
to be a matter of 5 or so days.  

Right Lower Leg Disability

According to the medical records in the file, including the 
February 2004 VA examination, the veteran does not currently 
have a right lower leg disability other than his knee 
disability discussed below.  When a claim is filed for 
entitlement to service connection, there must be an initial 
finding of a current, chronic disability.  Without a current 
disability there cannot be a service-connected disability.  
See 38 C.F.R. § 3.303(a).  It appears that the veteran, in 
fact, injured his left leg in-service not his right leg.  
Moreover, there is no service record of any shrapnel injury 
to either leg.  Moreover, the left leg injury as apparently 
suffered when working on a truck.  The statements from family 
members have been considered, but they are not medically 
trained and cannot render medical diagnoses of current 
disability.  Without a current diagnosis of a right lower leg 
disability other than his knee, the veteran's right lower 
extremity claim must be denied.         
  
Left Lower Leg Disability

According to the medical records in the file, including the 
February 2004 VA examination, the veteran does not currently 
have a left lower leg disability other than his knee 
disability discussed below.  When a claim is filed for 
entitlement to service connection, there must be an initial 
finding of a current, chronic disability.  Without a current 
disability there cannot be a service-connected disability.  
See 38 C.F.R. § 3.303(a).  The Board notes the veteran's 
injury and infected leg in-service.  However, the medical 
evidence reflects that this injury was acute.  His 
examination prior to discharge reflected that his lower 
extremities were "normal" and no defects were noted.  
Moreover, he has no current diagnosis of a left lower leg 
disability other than his knee.  Without a medical diagnosis 
of current left lower leg disability, the veteran's claim 
must be denied.         

Bilateral Knee Disability

The medical evidence in the file demonstrates that the 
veteran has had left knee joint effusion since 1994.  The 
medical records from 2001 to the present reflect that the 
veteran has degenerative joint disease and swelling in both 
knees.  The veteran also has a complex tear of the medial 
meniscus of the left knee.  The service medical records 
document an injury to a leg that became infected.  The 
question is whether there is a link from the veteran's 
arthritis, swelling, and medial meniscus tear of his knees to 
his injury/infection in-service.  

The veteran contends that his bilateral knee disability is 
related to his in-service injury.  Additionally, the 
veteran's siblings and wife contend that he had knee problems 
since service.  However, it is not shown that either the 
veteran or his family is competent to give a medical opinion 
as to his etiology of his present disability.  Medical 
diagnoses and opinions as to medical etiology require 
diagnostic skills and must be made by trained medical 
personnel.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board notes the opinion of Dr. Butler.  However, this 
opinion is based upon history supplied by the veteran.  Dr. 
Butler notes that the veteran was diagnosed with arthritis 
from his altered walking pattern that stemmed from his right 
leg.  There is no medical evidence in the record establishing 
that the veteran's arthritis was caused by his altered 
walking pattern from an injury.  This fact appears to have 
also been supplied by the veteran.  Dr. Butler also notes 
that he did not review any prior medical records from the VA.  
Dr. Butler's opinion, therefore, is based upon unestablished 
facts.  

After review of the veteran's medical records the February 
2004 VA examiner found that there was no service connection 
for the veteran's present disability.  The examiner pointed 
out that the veteran was treated for cellulitis of one leg 
in-service but that did not involve the joint.  The examiner 
also pointed to the veteran's active occupation and the fact 
that the arthritis is more likely related to age, occupation, 
and obesity.  The Board finds the February 2004 VA examiner's 
opinion most persuasive.  Additionally, the Board notes that 
there is no medical evidence of a knee disability between the 
veteran's discharge and 1994.  The examination prior to 
discharge also listed no defects to his lower limbs.  
Consequently, the Board finds that the veteran's bilateral 
knee disability is not related to service.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 
   

ORDER

The appeal is denied as to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


